DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
Claims 1-4, 6, 8-10, 12-13 and 18-66 are cancelled.
Claims 5 and 17 are currently amended.
Claims 5, 7, 11, 14-17 and 67 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendment of claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2015/0284727, published Oct. 8, 2015) in view of Li et al. (Multiplex and homologous recombination-mediated genome editing in Arabidopsis and Nicotiana benthamiana using guide RNA and Cas9. Nat. Biotechnol. 31, 688–691, published 08 August 2013) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002).

a.    providing a guide RNA directly to a non-protoplast plant cell, wherein said guide RNA selectively hybridizes with said target site, wherein the guide RNA forms a complex with a Cas endonuclease provided to the plant cell and the Cas endonuclease introduces a double-strand break at the target site; and
b.    identifying at least nucleotide modification at the target site;
wherein the guide RNA is provided as RNA.
Claim 14 is drawn to the method of claim 5, wherein the Cas endonuclease is provided as a gene encoding the Cas endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region.
Kim et al. teach a method for inducing targeted mutagenesis in a eukaryotic cell or organisms by transfecting a eukaryotic cell or organism comprising a target DNA with a Cas-protein-encoding nucleic acid and a guide RNA (paragraph [0015], page 4 and claims 22, 29 and 30 of the provisional application 61/837,481). Kim et al. teach that the guide RNA may be transferred into a cell or an organism in the form of RNA, including an isolated RNA (paragraph [0100], page 10 of the provisional application 61/837,481). Kim et al. teach that when the guide RNA is transfected in the form of an isolated RNA into a cell or organism, the guide RNA may be prepared by in vitro transcription using any in vitro transcription system known in the art. Kim et al. teach that the guide RNA is preferably transferred to a cell in the form of isolated RNA rather than in the form of plasmid comprising encoding sequence for a guide RNA (paragraph [0103], page 11 of the provisional application 61/837,481). Kim et al. teach that a 
Kim et al. do not exemplify (i.e. do not provide a working example) in their provisional applications the providing of a guide RNA directly to a plant cell and identifying a modification at a target site. Kim et al. also do not teach providing a guide RNA directly to a plant cell in conjunction with a gene encoding a Cas endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region. Additionally, Kim et al. make no distinction between plant cells that are protoplasts, and plant cells that are not protoplasts.
Li et al. teach a method for modifying one or more target sites in the genome of a plant cell, including protoplast (Figure 1a, b, e, f; Figure 2) and non-protoplast (Figure 1h, i) plant cells, the method comprising providing to a plant cell a gene encoding one or more guide RNAs, and a gene encoding a Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region, and identifying at least nucleotide modification at the one or more target sites (Figures 1-2). The one or more guide RNAs selectively hybridize with the one or more target sites, the one or more guide RNAs form a complex with the Cas endonuclease, and the Cas endonuclease introduces a double-strand break at the target site, as evidenced by the identified 
Hansen et al. teach several alternative methods (microprojectile bombardment, electroporation, microinjection) that can be used to provide nucleic acids including RNA directly to plant cells, including non-protoplast plant cells (columns 4-5; columns 31-42; columns 55-57; claims 1-6). 
Given the teachings of Kim et al. that targeted mutagenesis in a plant cell can be achieved by transfecting the cell with a Cas-protein-encoding nucleic acid and a guide RNA using various methods known in the art such as microinjection, electroporation, DEAE dextran treatment, lipofection, nanoparticle-mediated transfection, protein transduction domain mediated transduction, virus-mediated gene delivery, and PEG-mediated transfection in protoplast, given the teachings of Li et al. that one or more target sites in the genome of a plant cell, including a non-protoplast plant cell, can be modified by providing to a plant cell a gene encoding one or more guide RNAs, and a gene encoding a Cas9 endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas coding region, and given the teachings of Hansen et al. that several alternative methods (microprojectile bombardment, electroporation, microinjection) for providing nucleic acids including RNA directly to plant cells including non-protoplast plant cells are known and practiced in the art, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a target site in the genome of a non-protoplast plant cell can be modified by providing directly to a plant cell a guide RNA as RNA, and a gene encoding a Cas endonuclease that is operably linked to a nuclear targeting signal upstream of the Cas coding region and a nuclear localization signal downstream of the Cas prima facie obvious as a whole to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 
Applicants traverse the rejection and maintain that none of the cited references (Kim, Li, Hansen), individually or combined, mention all limitations of the instantly pending claims, including the recitation of providing a guide RNA as an RNA molecule to a plant cell.

Applicant's arguments are not persuasive. 
Kim et al. teach but do not exemplify (i.e. do not provide a working example) in their provisional applications the providing of a Cas-protein-encoding nucleic acid and a guide RNA directly to a plant cell and identifying a modification at a target site. Li et al. teach and exemplify providing to both a protoplast and a non-protoplast plant cell a gene encoding one or more guide RNAs, and a gene encoding a Cas9 endonuclease. The one or more guide RNAs of Li et al. .


Claims 5, 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Shen et al. (Generation of gene-modified mice via Cas9/RNA-mediated gene targeting. Cell Res. 2013 May;23(5):720-3.. Epub 2013 Apr 2) in view of Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published Aug. 13, 2015),  Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015), and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002).

a.    providing a guide RNA directly to a non-protoplast plant cell, wherein said guide RNA selectively hybridizes with said target site, wherein the guide RNA forms a complex with a Cas endonuclease provided to the plant cell and the Cas endonuclease introduces a double-strand break at the target site; and
b.    identifying at least nucleotide modification at the target site;
wherein the guide RNA is provided as RNA.
Claim 11 is drawn to the method of claim 5, wherein the guide RNA is introduced directly by particle bombardment.
Claim 15 is drawn to the method of claim 5, wherein the plant cell is obtained from a monocot plant or a dicot plant.
Claim 16 is drawn to the method of claim 15, wherein the monocot plant is selected from the group consisting of maize, rice, sorghum, rye, barley, wheat, millet, oats, sugarcane, turfgrass, or switchgrass.
Claim 17 as currently amended is drawn to the method of claim 15, wherein the dicot plant is selected from the group consisting of soybean, canola, alfalfa, sunflower, cotton, tobacco, peanut, potato, Arabidopsis, or safflower.
Voytas et al. I teach a method for targeted genetic modification of a plant genome without inserting exogenous genetic material comprising: (i) providing a plant cell that comprises an endogenous gene to be modified; (ii) providing a sequence-specific nuclease comprising a sequence recognition domain and a nuclease domain; (iii) transfecting the plant cell with said sequence-specific nuclease; and (iv) inducing one or more double stranded DNA 
Voytas et al. I do not exemplify  (i.e. do not provide a working example) providing a guide RNA directly to a plant cell, or identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell. 
Shen et al. teach providing a guide RNA directly to an animal cell, and identifying a nucleotide modification caused by a Cas9 endonuclease/guide RNA complex at a target site in an animal cell.
Voytas et al. II exemplify (i.e. provide a working example) providing a plant optimized Cas9 endonuclease and a guide RNA to a non-protoplast plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraph [0092]). 

Hansen et al. teach a method for providing RNA directly to a plant cell, including non-protoplast plant cells, by microprojectile bombardment (column 4; columns 31-42; columns 55-57; claims 1-6). 
Given that Voytas et al. I teach that a guide RNA and a Cas9 endonuclease can be provided directly to a plant cell, including a non-protoplast plant cell, obtained from a monocot plant or a dicot plant by biolistic mediated transfection (particle bombardment) in order to produce a plant cell having a detectable targeted genomic modification without inserting exogenous genetic material, given the teachings of Shen et al. that providing a guide RNA and a Cas9 endonuclease encoding RNA directly to an animal cell will produce an animal cell having a detectable targeted genomic modification, given the teachings of Voytas et al. II that providing a plant optimized Cas9 endonuclease and a guide RNA to a non-protoplast plant cell will produce a plant cell having a detectable targeted genomic modification, given the teachings of Yang et al. that providing a Cas9 endonuclease and a guide RNA to a plant cell will produce a plant cell .

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 

Applicant points out that of the 50 instances that the word “deliver*” is encountered in Voytas I, it is solely with respect to the delivery of an endonuclease as either a protein or a mRNA, and never mentioned in conjunction with a guide RNA (which has a completely different structure than an mRNA molecule), and that the word “guide” appears merely one time, in paragraph [0008], which again is concerned with the delivery of the endonuclease:
“..CRISPR-associated systems [Cas9]) are introduced into plant cells in the form of purified nuclease protein or as mRNA encoding the nuclease protein. In the case of CRISPR-associated systems [Cas9], the nuclease can be introduced either as mRNA or purified protein along with a guide RNA for target site recognition.”

Applicant further notes that the courts have affirmed that an obviousness determination requires finding both “that a skilled artisan would have been motivated to combine the teachings of the prior art. . . and that the skilled artisan would have had a reasonable expectation of success in doing so.” (quoting IntelligentBio-Sys., Inc. v. Illumina Cambridge Ltd., 821 F.3d 1359 (Fed. Cir. 2016)), and Applicant maintains that there could be no reasonable expectation of success for delivering a guide RNA directly into a plant cell for Cas endonuclease modification, because prior to the instant application, this concept had not existed.
Applicant maintains that the Examiner’s assertion that Voytas I Paragraph [0010] somehow infers a guide RNA delivery as RNA is not supported by the Voytas I disclosure as a 
With respect to the Office Actions citations of Shen, Voytas II, Yang, and Hansen as supplemental references, the Examiner has maintained that Applicant’s arguments regarding the immateriality of those references is not persuasive.
Applicant points in particular to the Examiner’s response to arguments at page 19 of the final office action mailed September 3, 2020, and maintain that, as with Voytas I, Shen does not mention the introduction of a guide RNA as RNA into a plant cell. Applicant maintains that animal cell studies are not predictive of success of endonuclease activity in plant cells, particularly for a nascent technology such as CRISPR.
Applicant notes that Shen states: “The Cas9 mRNA, chimeric RNA, and pEGFP-Nl plasmid were coinjected into one-cell zebrafish embryos. Similar strategies have previously been employed to test ZFNand TALEN activity.” (2nd paragraph, emphasis added) Zinc Finger Nucleases (ZFNs) had previously been described as a gene editing tool in mammalian (human) cells, but additional work was required in order to be successful in plants. 
In this regard Applicant points in particular to Shukla et al. (Nature 459:437-441, 21 May 2005, herein attached as Appendix A and cited on the accompanying IDS), where it was noted 
Applicant maintains, thus, not only is Shen not predictive of any of the instant claims, Shen does not remedy any deficiency of Voytas I. In light of the foregoing, withdrawal of the obviousness rejection is respectfully requested.
Applicant points in particular to the Examiner’s response to arguments at page 19 of the final office action mailed September 3, 2020, and acknowledge that the Examiner confirms that Voytas II does not mention providing a guide RNA into a plant cell - which is the subject of the instantly pending claims. Applicant maintains that, in light of the fact that Voytas II does not remedy any deficiency of either Voytas I or Shen, including the lack of mentioning a guide RNA delivered as RNA, Voytas II is irrelevant.
Applicant points in particular to the Examiner’s response to arguments at page 19 of the final office action mailed September 3, 2020, and acknowledge that the Examiner confirms that Yang does not mention providing a guide RNA as RNA into a plant cell - which is the subject of the instantly pending claims. Applicant maintains that, in light of the fact that Yang does not remedy any deficiency of Voytas I, Shen, or Voytas II, Yang is irrelevant.

Applicant points in particular to the Examiner’s response to arguments at page 20 of the final office action mailed September 3, 2020, and Applicant acknowledges that the Examiner confirms that Hanson does not mention providing a guide RNA as RNA into a plant cell - which is the subject of the instantly pending claims. Applicant also maintains that the burden is on the Examiner to articulate why a new technology involving direct delivery of a guide RNA into a plant cell would have some expectation of success, other than a mere conclusory statement, given that this had not been previously demonstrated outside of the Applicants’ disclosure. Applicant further points out that if an examiner chooses to rely on personal knowledge to support the finding of what is known in the art, and the applicant adequately traverses that assertion, then the examiner must provide an affidavit or declaration setting forth specific factual statements and explanations to support that finding. 37 C.F.R. § 1.104(d)(2); M.P.E.P. § 2144.03(c). K/S HIMPP v. Hear-Wear Technologies, LLC, No. 13-1549 (Fed. Cir. May 27, 2014).
Applicant maintains that in light of the fact that Hansen does not remedy any deficiency of Voytas I, Shen, Voytas II, and Yang, including the lack of mentioning a guide RNA delivered 

Applicant's arguments are not persuasive. 
With respect to Applicant’s assertion that the Examiner’s interpretation of Voytas I is incorrect and impermissibly uses hindsight to reconstruct the instant claims from an, at best, ambiguous disclosure, Applicant is not persuasive. While Voytas I do not use the word “direct” in paragraph [0008}, it is clear from the plain meaning of the language in paragraph [0008] that Voytas I do teach that a guide RNA may be provided to the plant cell directly in conjunction with the CRISPR-Cas9 endonuclease, because the introduction of a nuclease either as mRNA or purified protein along with a guide RNA for target site recognition would necessarily directly introduce the guide RNA into the plant cell along with the mRNA or purified protein. This constitutes the “non-transgenic” strategy, and is further supported by paragraph [0010], which states: 
“Unlike conventional DNA transformation, the protein or RNA-based genome editing strategies described herein specifically modify target nucleic acid sequences and leave no footprint behind. Since no foreign DNA is used in these methods, this process is considered to be non-transgenic plant genome editing.” 

Since the methods of Voytas I are protein or RNA-based genome editing strategies, and since no foreign DNA is used in these methods, it is clear that the introduction of a nuclease either as mRNA or purified protein along with a guide RNA for target site recognition would necessarily directly introduce the guide RNA into the plant cell along with the mRNA or purified protein.
With respect to Applicant’s observation that of the 50 instances that the word “deliver*” is encountered in Voytas I, it is solely with respect to the delivery of an endonuclease as either a 
With respect to Applicant’s assertion that that there could be no reasonable expectation of success for delivering a guide RNA directly into a plant cell for Cas endonuclease modification, because prior to the instant application, this concept had not existed, Applicant is not persuasive, since the concept explicitly existed in Voytas I paragraph [0008], and implicitly existed in Shen, who provided a guide RNA directly to an animal cell.
With respect to Applicant’s assertion that Voytas I Paragraph [0010] does not infer a guide RNA delivery as RNA because the Voytas I disclosure as a whole is solely and specifically focused on nucleases, Applicant is not persuasive. Voytas explicitly teach in paragraph [0008] that “This document describes methods for editing plant genomes using non-transgenic strategies” and that “In the case of CRISPR-associated systems [Cas9], the nuclease can be introduced either as mRNA or purified protein along with a guide RNA for target site recognition.”.  Given that there are only two ways to deliver a guide RNA to a cell, as an RNA molecule, or as a DNA molecule encoding the RNA molecule, and given the statement in paragraph [0010] that “no foreign DNA is used in these methods”, the statement in paragraph 
With respect to Applicant’s observation that Voytas I do not mention a delivery mechanism of the guide RNA, the Examiner maintains that Voytas I need not mention a delivery mechanism of the guide RNA to render the claimed invention obvious, since mechanisms for the delivery of nucleic acids such as RNA to cells, including plant cells, was already known and practiced in the art, as evidenced by Shen and Hansen.
With respect to Applicant’s assertion that Shen does not render the claimed invention obvious because Shen does not mention the introduction of a guide RNA as RNA into a plant cell, Applicant is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case Shen need not teach the introduction of a guide RNA as RNA into a plant cell to render the claimed invention obvious, because Voytas I teaches the introduction of a guide RNA as RNA into a plant cell, and because Hansen teaches the introduction of RNA into a plant cell.
With respect to Applicant’s assertion that the animal cell studies of Shen are not predictive of success of endonuclease activity in plant cells, particularly for a nascent technology such as CRISPR, Applicant is not persuasive. The Examiner maintains that animal cell studies are predictive of success of endonuclease activity in plant cells, because it is understood in that cellular mechanisms for DNA repair are conserved across kingdoms (See, for example, Dudas et al. DNA double-strand break repair by homologous recombination Mutat. Res. 2004 
With respect to the use of CRISPR/Cas technology in nonplant eukaryotic cells, see, for example, Gratz et al. Genome engineering of Drosophila with the CRISPR RNA-guided Cas9 nuclease. Genetics. 2013 Aug;194(4):1029-35. Epub 2013 May 24, Bassett et al.  Highly efficient targeted mutagenesis of Drosophila with the CRISPR/Cas9 system. Cell Rep. 2013 Jul 11;4(1):220-8. Epub 2013 Jul 1, Hwang et al. Efficient genome editing in zebrafish using a CRISPR-Cas system. Nat. Biotechnol. 2013 Mar;31(3):227-9. Epub 2013 Jan 29, Chang et al. Genome editing with RNA-guided Cas9 nuclease in zebrafish embryos. Cell Res. 2013 Apr;23(4):465-72.  Epub 2013 Mar 26, Friedland et al. Heritable genome editing in C. elegans via a CRISPR-Cas9 system. Nat. Methods. 2013 Aug;10(8):741-3. Epub 2013 Jun 30, Cong et al.  Multiplex genome engineering using CRISPR/Cas systems. Science. 2013 Feb 
With respect to the use of CRISPR/Cas technology in eukaryotic cells that are plant cells, see, for example, Li et al. Multiplex and homologous recombination-mediated genome editing in Arabidopsis and Nicotiana benthamiana using guide RNA and Cas9. Nat. Biotechnol. 2013 Aug;31(8):688-91; published 08 August 2013, Shan et al. Targeted genome modification of crop plants using a CRISPR-Cas system. Nat. Biotechnol. 2013 Aug;31(8):686-8; published 08 August 2013, Nekrasov et al. Targeted mutagenesis in the model plant Nicotiana benthamiana using Cas9 RNA-guided endonuclease. Nat. Biotechnol. 2013 Aug;31(8):691-3; published 08 August 2013 and Xie et al. RNA-guided genome editing in plants using a CRISPR-Cas system. Mol. Plant. 2013 Nov;6(6):1975-83. Epub 2013 Aug 17.
With respect to Applicant’s observation that Shukla needed to modify the zinc finger protein amino acid sequence for use in plant cells (as described, for example, on page 442 bottom of left column) beyond what had been previously demonstrated in either mammalian or yeast cells, Applicant is not persuasive, because codon optimization of amino acid sequences to improve the expression of proteins in heterologous cellular systems, including plant cells, as taught by Shukla on page 442 bottom of left column, was understood and practiced in the art prior to Applicant’s filing, and prior to the publication of Shukla. See, for example, Cai et al. 
With respect to Applicant’s assertion that because guide RNA delivery for an RNA-guided endonuclease had never been tested in plant cells prior to the instant disclosure, there could not have been any expectation of predictable results for something that had not been previously done, Applicant is not persuasive. The Examiner maintains that one skilled in the art would have had a reasonable expectation of success that a guide RNA could be directly delivered into a plant cell, given the success of Shen et al. in producing an animal cell having a detectable targeted genomic modification by directly introducing into an animal cell a guide RNA and an RNA encoding a Cas9 endonuclease, given the success of Voytas et al. II in producing a plant cell having a detectable targeted genomic modification by providing a plant optimized Cas9 endonuclease and a guide RNA to a plant cell, given the success of Yang et al. in producing a plant cell having a detectable targeted genomic modification by providing a Cas9 endonuclease and a guide RNA to a plant cell, and given the success of Hansen et al. in providing RNA directly to a plant cell by microprojectile bombardment. The Examiner further maintains that while guide RNAs and mRNAs such as those used by Hansen may have different secondary and tertiary structures that provide them with different functional attributes, as ribonucleic acids they still have the same chemical composition. The Examiner maintains that one of skill in the art would recognize that these differences would not preclude the delivery of a guide RNA to a plant 
With respect to Applicant’s observation that Voytas II does not teach providing a guide RNA directly to a plant cell, Applicant is not persuasive, because Voytas II was not cited for teaching providing a guide RNA directly to a plant cell. Voytas I was cited for teaching providing a guide RNA directly to a plant cell. Voytas II was cited for exemplify providing a plant optimized Cas9 endonuclease and a guide RNA to a plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell. Further, the Examiner maintains that Voytas II is relevant, because Voytas II demonstrate the successful application of CRISPR technology in plant cells.
With respect to Applicant’s observation that Yang does not teach providing a guide RNA directly to a plant cell, Applicant is not persuasive, because Yang was not cited for teaching providing a guide RNA directly to a plant cell. Voytas I was cited for teaching providing a guide RNA directly to a plant cell. Yang was cited for teaching that providing a Cas9 endonuclease and a guide RNA to a plant cell will produce a plant cell having a detectable targeted genomic modification. Further, the Examiner maintains that Yang is relevant, because Yang demonstrate the successful application of CRISPR technology in plant cells.
With respect to Applicant’s assertion that the definition of “intact plant cell” is well known in the art, and that the Examiner’s insistence that a protoplast is “an intact plant cell that lacks a cell wall” is proof that it is agreed that an intact plant cell is one that has a cell wall, Applicant is not persuasive. The statement that a protoplast is “an intact plant cell that lacks a cell wall” does not mean that an intact plant cell is one that has a cell wall and that a protoplast is not intact. The statement that a protoplast is “an intact plant cell that lacks a cell wall” means that 
With respect to Applicant’s assertion that Hansen does not render the claimed invention obvious because Hansen does not relate to the introduction of a guide RNA, a molecule that was unknown at the time of Hansen, into a plant cell, Applicant is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case Hanson need not teach the introduction of guide RNAs into plant cells to render the claimed invention obvious, because Voytas I, Shen, Voytas II, and Yang all teach guide RNAs, and because Voytas I, Shen, Voytas II, and Yang all teach the introduction of guide RNAs into plant (Voytas I, Voytas II and Yang) and animal (Shen) cells, albeit not by microprojectile bombardment.
With respect to Applicant’s assertion that the Examiner has not articulated why a new technology involving direct delivery of a guide RNA into a plant cell would have some expectation of success, given that this had not been previously demonstrated outside of the Applicant’s disclosure, Applicant is not persuasive. The Examiner maintains that one skilled in the art would have had a reasonable expectation of success that a guide RNA could be directly delivered into a plant cell, given the success of Shen et al. in producing an animal cell having a .

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Shen et al. (Generation of gene-modified mice via Cas9/RNA-mediated gene targeting. Cell Res. 2013 May;23(5):720-3.. Epub 2013 Apr 2) in view of Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published Aug. 13, 2015),  Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002).

a.    providing a guide RNA directly to a non-protoplast plant cell, wherein said guide RNA selectively hybridizes with said target site, wherein the guide RNA forms a complex with a Cas endonuclease provided to the plant cell and the Cas endonuclease introduces a double-strand break at the target site; and
b.    identifying at least nucleotide modification at the target site;
wherein the guide RNA is provided as RNA.
Claim 7 is drawn to the method of claim 5, further comprising providing a donor DNA to the plant cell, wherein said donor DNA comprises a polynucleotide of interest.
Voytas et al. I teach a method for targeted genetic modification of a plant genome without inserting exogenous genetic material comprising: (i) providing a plant cell that comprises an endogenous gene to be modified; (ii) providing a sequence-specific nuclease comprising a sequence recognition domain and a nuclease domain; (iii) transfecting the plant cell with said sequence-specific nuclease; and (iv) inducing one or more double stranded DNA breaks (DSB) in the genome to produce a plant cell or cells having a detectable targeted genomic modification without the presence of any exogenous genetic material in the plant genome (claim 1). The sequence specific nuclease may be a CRISPR-Cas9 endonuclease (claim 7). The sequence-specific nuclease may be provided in the form of purified RNA, such as mRNA (claim 9). A guide RNA may be provided to the plant cell directly in conjunction with the CRISPR-Cas9 endonuclease (paragraph [0008]). The targeted genomic modification can be identified by DNA sequencing (paragraphs [0082], [0083], [0085], [0086], [0093], and [0094]). The plant cell can be a non-protoplast plant cell (paragraphs [0046], [0055]).

Shen et al. teach providing a guide RNA directly to an animal cell, and identifying a nucleotide modification caused by a Cas9 endonuclease/guide RNA complex at a target site in an animal cell.
Voytas et al. II exemplify (i.e. provide a working example) providing a plant optimized Cas9 endonuclease and a guide RNA to a non-protoplast plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraph [0092]). Voytas et al. II also teach a method for modifying the genetic material of a plant cell, comprising: (a) introducing into the cell a virus nucleic acid comprising a donor sequence that is heterologous to the virus and is targeted to a first sequence that is endogenous to the plant cell; and (b) inducing a double strand break at or near the sequence to which the donor sequence is targeted, wherein said double strand break is generated by an endonuclease targeted to a second endogenous plant sequence at or near the first sequence that is targeted by the donor sequence, wherein homologous recombination occurs between the first endogenous plant sequence and the donor sequence, including a method wherein the endonuclease is a CRISPR/Cas system endonuclease, and that any modified sequence carried by the donor sequence will be stably integrated into the genome (claims 1 and 4; paragraph [0004]).
Yang et al. teach a method comprising introducing at least one guide RNA into a plant cell comprising at least one Cas9 Type-II CRISPR-associated nuclease, wherein the plant cell is 
Hansen et al. teach a method for providing RNA directly to a plant cell, including a non-protoplast plant cell, by microprojectile bombardment (column 4; columns 31-42; columns 55-57; claims 1-6). 
Given that Voytas et al. I teach that a guide RNA and a Cas9 endonuclease can be provided directly to a plant cell, including a non-protoplast plant cell, in order to produce a plant cell having a detectable targeted genomic modification, given the teachings of Shen et al. that providing a guide RNA and a Cas9 endonuclease encoding RNA directly to an animal cell will produce an animal cell having a detectable targeted genomic modification, given the teachings of .

Response to Arguments
Applicant's response filed February 1, 2021 does not explicitly address this ground of rejection. Accordingly, the rejection is maintained.

Claims 5 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voytas et al. I (U.S. Patent Application Publication No. 2016/0145631, published May 26, 2016) and Shen et al. (Generation of gene-modified mice via Cas9/RNA-mediated gene targeting. Cell Res. 2013 May;23(5):720-3.. Epub 2013 Apr 2) in view of Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published Aug. 13, 2015), Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015), Beetham et al. (U.S. Patent No. 10,287,594, issued May 14, 2019) and Hansen et al. (U.S. Patent No. 6,410,329, issued Jun. 25, 2002).
Claim 5 as currently amended is drawn to a method for modifying a target site in the genome of a plant cell, the method comprising:
a.    providing a guide RNA directly to a non-protoplast plant cell, wherein said guide RNA selectively hybridizes with said target site, wherein the guide RNA forms a complex with a Cas endonuclease provided to the plant cell and the Cas endonuclease introduces a double-strand break at the target site; and

wherein the guide RNA is provided as RNA.
Claim 67 is drawn to the method of claim 5, further comprising providing a polynucleotide modification template to the plant cell, wherein the polynucleotide modification template comprises at least one nucleotide modification as compared to the sequence of the target site.
Voytas et al. I teach a method for targeted genetic modification of a plant genome without inserting exogenous genetic material comprising: (i) providing a plant cell that comprises an endogenous gene to be modified; (ii) providing a sequence-specific nuclease comprising a sequence recognition domain and a nuclease domain; (iii) transfecting the plant cell with said sequence-specific nuclease; and (iv) inducing one or more double stranded DNA breaks (DSB) in the genome to produce a plant cell or cells having a detectable targeted genomic modification without the presence of any exogenous genetic material in the plant genome (claim 1). The sequence specific nuclease may be a CRISPR-Cas9 endonuclease (claim 7). The sequence-specific nuclease may be provided in the form of purified RNA, such as mRNA (claim 9). A guide RNA may be provided to the plant cell directly in conjunction with the CRISPR-Cas9 endonuclease (paragraph [0008]). The targeted genomic modification can be identified by DNA sequencing (paragraphs [0082], [0083], [0085], [0086], [0093], and [0094]). The plant cell can be a non-protoplast plant cell (paragraphs [0046], [0055]).
Voytas et al. I do not exemplify  (i.e. do not provide a working example) providing a guide RNA directly to a plant cell, or identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell. Voytas et al. I also do not teach further providing a polynucleotide modification template to the plant cell, wherein the 
Shen et al. teach providing a guide RNA directly to an animal cell, and identifying a nucleotide modification caused by a Cas9 endonuclease/guide RNA complex at a target site in an animal cell.
Voytas et al. II exemplify (i.e. provide a working example) providing a plant optimized Cas9 endonuclease and a guide RNA to a non-protoplast plant cell, and identifying a nucleotide modification caused by a Cas endonuclease/guide RNA complex at a target site in a plant cell (paragraph [0092]).
Yang et al. teach a method comprising introducing at least one guide RNA into a plant cell comprising at least one Cas9 Type-II CRISPR-associated nuclease (claims 1, 3, 4). The Cas9 Type-II CRISPR-associated nuclease forms a complex with the guide RNA, and the guide RNA functions by selectively hybridizing to the target site (paragraphs [0007], [0114]; claims 1 and 25). Yang et al. teach that their method can also be practiced using an additional a donor DNA fragment with positive (e.g., herbicide or antibiotic resistance) and/or negative (e.g., toxin genes) selection markers when co-introduced with the CRISPR/Cas system into plant cells, for targeted gene repair/correction, and for knock-in (gene insertion and replacement) via homologous recombination (paragraph [0023]). Yang et al. teach that the gRNA-Cas construct can be introduced together with a donor DNA construct into plant cells to create precise nucleotide alterations (substitution, deletion and insertion) and sequence insertion and can, in one embodiment, generate herbicide-tolerant crops by substitutions of specific nucleotides in plant genes such as those encoding acetolactate synthase (ALS) and protoporphyrinogen oxidase (PPO) (paragraph [0122]). Yang et al. additionally exemplify providing a guide RNA to a plant 
Beetham et al. teach a method for introducing a gene repair oligonucleobase (GRON) mediated mutation into a target deoxyribonucleic acid (DNA) sequence in a plant cell, comprising: delivery of a composition which induces single or double strand breaks and a GRON into the cell, wherein the GRON is configured to mediate introduction of a targeted genetic change within the gene, and wherein delivery of the composition which induces single or double strand breaks and the GRON into the cell produces the targeted genetic change in the genome of the cell without incorporation of the GRON into the genome such that the cell is non-transgenic with respect to the targeted genetic change, wherein the composition which induces single or double strand breaks is selected from the group consisting of a bleomycin-type antibiotic, a zinc finger nuclease, a Transcription Activator-Like Effector Nuclease (TALEN), a meganuclease, and a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR) nuclease (claims 1, 10). Beetham et al. also teach that the inclusion of compounds such as nucleases which induce single or double strand breaks increases the effectiveness of conversion of a target gene using repair oligonucleotides (paragraph spanning columns 28-29).
Hansen et al. teach a method for providing RNA directly to a plant cell, including a non-protoplast plant cell, by microprojectile bombardment (column 4; columns 31-42; columns 55-57; claims 1-6). 
Given that Voytas et al. I teach that a guide RNA and a Cas9 endonuclease can be provided directly to a plant cell, including a non-protoplast plant cell, obtained from a monocot plant or a dicot plant by biolistic mediated transfection (particle bombardment) in order to produce a plant cell having a detectable targeted genomic modification, given the teachings of .

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 
Applicant traverses the rejection and notes that the deficiencies of Voytas I, Shen, Voytas II, Yang, and Hansen are discussed supra and incorporated herein. Applicant also maintains that none of the references, individually or combined, articulate each and every aspect of the instant claims, including the recitation of a guide RNA provided to a plant cell as RNA.
Applicant points in particular to the Examiner’s response to arguments at pages 33-34 of the final office action mailed September 3, 2020, and acknowledges that the Examiner confirms 
Applicant also points out that Beetham’s single provisional (US 61/801333, filed 15 March 2013) that was filed before the priority date of the instant application (see Example 5) specifically states that “The gRNA would be expressed under the AtUS\6 RNA pol III promoter” - meaning introduction into a cell as a DNA molecule. Applicant maintains, as such, that Beetham does not remedy the deficiencies of the other citations, including delivery of the guide RNA as RNA to the plant cell. Applicant maintains that, in light of the fact that Beetham does not remedy any deficiency of Voytas I, Voytas II, Yang, and Hansen, including the lack of mentioning a guide RNA delivered as RNA, Beetham’s mention of other nuclease technologies is irrelevant.

Applicant's arguments are not persuasive. 
The Examiner maintains that Voytas I, Shen, Voytas II, Yang and Hansen are not deficient, as set forth above.
Applicant's arguments are also not persuasive because Beetham was not cited for any teaching regarding the delivery of guide RNAs. Beetham was cited for teaching that a gene repair oligonucleobase and (CRISPR) nuclease can be provided to a plant cell in order to produce a plant cell having a targeted genetic change in its genome without incorporation of the GRON into the genome such that the cell is non-transgenic with respect to the targeted genetic change, and that the inclusion of compounds such as nucleases which induce single or double strand breaks increases the effectiveness of conversion of a target gene using repair oligonucleotides. Accordingly Beetham addresses the limitations in claim 67, which requires the 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662